DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13, 21-22, 26, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moctezuma de la Barrera et al (US Patent Pub. 20160228193A1) and utilizing Fickert et al (Fickert, S, et al. “Precision of Ci-Navigated Extension and Flexion Gap Balancing in Total Knee Arthroplasty and Analysis of Potential Predictive Variables.” Archives of Orthopaedic and Trauma Surgery, U.S. National Library of Medicine, Nov. 2011, https://link.springer.com/content/pdf/10.1007/s00402-011-1419-x.pdf, last accessed 11/28/22) solely as an evidentiary support in relation to the claim limitations.
Moctezuma de la Barrera discloses a method (method of using augmented reality for functional joint arthroplasty).  Specifically in regards to claim 12, Moctezuma de la Barrera discloses on a computing device (112) performing operations including: accessing surgical data including soft tissue data indicative of at least tension in soft tissues surrounding a surgical location (Fig. 1-2; and Page2 Para. [0031], Page 3 Para. [0044], Page 4 Para. [0047], Page 5 Para. [0054]).    The computing device calculates, based at least in part on the soft tissue data, the medial and lateral total gaps (Moctezuma de la Barrera discloses Figs. 14-15 as demonstrating an interactive iterative displays with the knee in extension and flexion having buttons 408 that allow the user to change the parameters to better balance the knee.  Fig. 15 also demonstrates the femoral and tibial cut lines which demonstrate the medial gap at 7mm and the lateral gap at 8mm.  The examiner notes that it is known in the art to graphically represent gaps by means of the cutting planes.  As evidenced by Fickert which discloses that the cutting planes that are stored on the computer are used to represent the gaps.  This is demonstrated in Fig. 4 which shows the cutting planes at 12mm for each of the medial and lateral sides and is captioned as demonstrating the gaps in the medial and lateral sides, See Fickert Page 567 Para. [0003] and Fig. 4 on Pg. 568.) (Moctezuma de la Barrera: Fig. 14-15 and Fig. 1 below, Page 5 Para. [0055] and Page 6 para. [0059]).    The computing device determines, based at least in part on the medial and lateral total gaps (see Fig. 1 below), a recommended component set , the recommended set including a femoral component, a tibial component, and a spacer (The implant sizes are shown in the screen shots in Fig. 14-15) (Fig. 2, 8, and 14-15; and Page 3 Para. [0043], Page 4 Para. [0048]).  Generating, for display on the display device (114), a graphical user interface including an interactive trapezoidal graphic (rectangle shown in Fig. 14-15 that is bounded by the up and down arrows) overlaid onto a graphical representation of a distal femur (102) and a proximal tibia (104), wherein the interactive trapezoidal graphic (rectangle shown in Fig. 14-15 that is bounded by the up and down arrows) includes a graphical representation of the medial and lateral total gap (see Fig. 1 below), and the recommended component set (The description of Fig. 14-15 is recited by Moctezuma de la Barrera as being demonstrating an interactive iterative display therefore, a person of skill would acknowledge that the rectangle shown in Fig. 14-15 that is bounded by the up and down arrows would be able to be manipulated by the up and down buttons 408 in display 402 in Fig. 14.) (Fig. 9-12; and Page 1 Para [0021]-[0022], Page 4 Para. [0048], Page 5 para. [0057]; and outputting the graphical user interface to the display device (Fig. 14-15).


    PNG
    media_image1.png
    837
    1038
    media_image1.png
    Greyscale

Figure 1: Moctezuma de la Barrera demonstrating the medial and lateral total gaps along with the resection cut lines.
In regards to claim 13, Montezuma de la Barrera discloses wherein generating the graphical user interface (display shown in fig. 14-15) includes user input controls to  receive user input selecting at least one of a femoral component position adjustment, a femoral component size adjustment, a tibial component size adjustment, and a spacer size adjustment (As can be seen in fig. 14-15,  implant sizes are shown in the screen shots in along with buttons 408 in screenshots 4040 and 406 to alter their respective sizes.) (Fig. 14-15; Page 4 Para. [0048]).

In regards to claim 21, Moctezuma de la Barrera discloses a method for guiding total knee arthroplasty (method of using augmented reality for functional joint arthroplasty).  Specifically, Moctezuma de la Barrera discloses Moctezuma de la Barrera discloses on a computing device (112) performing operations including: accessing surgical data including soft tissue data indicative of at least tension in soft tissues surrounding a surgical location (Fig. 1-2; and Page2 Para. [0031], Page 3 Para. [0044], Page 4 Para. [0047], Page 5 Para. [0054]).    The computing device calculates, based at least in part on the soft tissue data, the medial and lateral total gaps (Moctezuma de la Barrera discloses Figs. 14-15 as demonstrating an interactive iterative displays with the knee in extension and flexion having buttons 408 that allow the user to change the parameters to better balance the knee.  Fig. 15 also demonstrates the femoral and tibial cut lines which demonstrate the medial gap at 7mm and the lateral gap at 8mm.  The examiner notes that it is known in the art to graphically represent gaps by means of the cutting planes.  As evidenced by Fickert which discloses that the cutting planes that are stored on the computer are used to represent the gaps.  This is demonstrated in Fig. 4 which shows the cutting planes at 12mm for each of the medial and lateral sides and is captioned as demonstrating the gaps in the medial and lateral sides, See Fickert Page 567 Para. [0003] and Fig. 4 on Pg. 568.) (Moctezuma de la Barrera: Fig. 14-15 and Fig. 1 above, Page 5 Para. [0055] and Page 6 para. [0059]).    The computing device determines, based at least in part on the medial and lateral total gaps (see Fig. 1 above), a recommended component set (The implant sizes are shown in the screen shots in Fig. 14-15) (Fig. 2, 8, and 14-15; and Page 3 Para. [0043], Page 4 Para. [0048]).  Generating, for display on the display device (114), a graphical user interface including an interactive trapezoidal graphic (rectangle shown in Fig. 14-15 that is bounded by the up and down arrows) overlaid onto a graphical representation of a distal femur (102) and a proximal tibia (104) (The description of Fig. 14-15 is recited by Moctezuma de la Barrera as being demonstrating an interactive iterative display therefore, a person of skill would acknowledge that the rectangle shown in Fig. 14-15 that is bounded by the up and down arrows would be able to be manipulated by the up and down buttons 408 in display 402 in Fig. 14.) (Fig. 9-12; and Page 1 Para [0021]-[0022], Page 4 Para. [0048], Page 5 para. [0057]).  The interactive trapezoidal graphic including a graphical representation of : the medial and lateral total gap (see Fig. 1 above), the medial and lateral overlap indicator (Fig. 1 above), and at least a portion of the recommended implant  (The description of Fig. 14-15 is recited by Moctezuma de la Barrera as being demonstrating an interactive iterative display therefore, a person of skill would acknowledge that the rectangle shown in Fig. 14-15 that is bounded by the up and down arrows would be able to be manipulated by the up and down buttons 408 in display 402 in Fig. 14. Moctezuma de la Barrera also discloses Figs. 14-15 as demonstrating an interactive iterative displays with the knee in extension and flexion having buttons 408 that allow the user to change the parameters to better balance the knee.  In addition, Fig. 15 demonstrates that the medial gap is 7mm and that the lateral gap is 8mm and therefore there is 1mm overlap between the two.  Fig. 15 also demonstrates the femoral and tibial cut lines which demonstrate the medial gap at 7mm and the lateral gap at 8mm.  The examiner notes that it is known in the art to graphically represent gaps by means of the cutting planes.  As evidenced by Fickert which discloses that the cutting planes that are stored on the computer are used to represent the gaps.  This is demonstrated in Fig. 4 which shows the cutting planes at 12mm for each of the medial and lateral sides and is captioned as demonstrating the gaps in the medial and lateral sides, See Fickert Page 567 Para. [0003] and Fig. 4 on Pg. 568.)  (Moctezuma de la Barrera: Fig. 2 and  9-12 and 14-15 and Fig. 1 above; and Page 1 Para [0021]-[0022], Page 4 Para. [0048], Page 5 para. [0054]- [0055] and [0057], Page 3 Para. [0044], Page 4 Para. [0047], Page 6 Para. [0059]).  Moctezuma also discloses outputting the graphical user interface to the display device (Fig. 14-15).
In regards to claim 22, Montezuma de la Barrera discloses wherein generating the graphical user interface (display shown in fig. 14-15) includes the graphical representation of the medial and lateral total gaps (see Fig. 1 above) including separate displays for total gap measurement and cut measurement (Fig. 14-15 demonstrates the femoral and tibial cut lines shown by two separate lines and demonstrate the numerical indication of the medial and lateral total gaps thereby meeting the separate display limitations.) (Fig. 14-15).
In regards to claim 26, Montezuma de la Barrera discloses calculating a plurality of resections; and wherein the generating the graphical user interface includes generating indication of the plurality of resections (Fig. 15 also demonstrates the femoral and tibial cut lines which demonstrate the medial gap at 7mm and the lateral gap at 8mm as disclosed above in Fig. 1.) (Fig. 14-15).
In regards to claim 31, Montezuma de la Barrera discloses wherein generating the graphical user interface (display shown in fig. 14-15) includes user input controls to  receive user input selecting at least one of a femoral component position adjustment, a femoral component size adjustment, a tibial component size adjustment, and a spacer size adjustment (As can be seen in fig. 14-15,  implant sizes are shown in the screen shots in along with buttons 408 in screenshots 4040 and 406 to alter their respective sizes.) (Fig. 14-15; Page 4 Para. [0048]).



Claim 14-17 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moctezuma de la Barrera in view of Granchi et al (US Patent 20140189508A1).
Moctezuma de la Barrera discloses a intraoperative surgical system having an interactive trapezoidal graphic that displays the medial and lateral gaps(The description of Fig. 14-15 is recited by Moctezuma de la Barrera as being demonstrating an interactive iterative display therefore, a person of skill would acknowledge that the rectangle shown in annotated Fig. 2 below would be able to be manipulated by the up and down buttons 408 in display 402 in Fig. 14.  Fig. 15 also demonstrates the femoral and tibial cut lines which demonstrate the medial gap at 7mm and the lateral gap at 8mm as disclosed above in Fig. 1.) (Fig. 14-15; and Page 1 para. [0021]-[0022], and Page 6 Para. [0059]). However, Moctezuma de la Barrera is silent as to a adjusting the femoral component position and in response to receiving the femoral component position adjustment, recalculating the medial total gap, the lateral total gap, and a recommended spacer size; and in response to the recalculating, updating the interactive trapezoidal graphic.

    PNG
    media_image2.png
    1085
    622
    media_image2.png
    Greyscale

Figure 2: Moctezuma de la Barrera demonstrating the interactive graphical iterative display.

Granchi discloses a method (systems and methods for guiding a user during surgical planning).  Specifically in regards to claim 14, Granchi discloses wherein receiving, via the user input controls (19, Fig. 3B), a femoral component (4) position adjustment (adjustment by means of 34 or 36 see Fig. 3B-3C); in response to receiving the femoral component (4) position adjustment, recalculating the medial and lateral total gaps (16), and a recommended spacer size; and in response to the recalculating (As can be seen in Fig. 3A-3G, utilizing arrows 34 or 36 allows the user to shift the location of the femoral component 4 which then modifies the gaps shown by bar graphs 16, and as can be seen in the right hand top corner of the display 2 the size of the implant system is shown.) (Fig. 3A-3G; and Page 4 para. [0051]-[0054]).  In regards to claim 15, Granchi discloses wherein receiving, via the user input controls (28, Fig. 2A), a femoral component (4) size adjustment (adjustment by means of selecting box 28 see Fig. 2A-2B); in response to receiving the femoral component (4) size adjustment, recalculating the medial and lateral total gaps (16), and a recommended spacer size; and in response to the recalculating (As can be seen in Fig. 2A-2C, utilizing arrows 28 the size of the femoral implant is changed to which a user then utilizes arrows 34 or 36 allows the user to shift the location of the femoral component to the proper place which then modifies the gaps shown by bar graphs 16, and as can be seen in the right hand top corner of the display 2 the size of the implant system is shown.) (Fig. 2A-2C and 3A-3G; and Page 4 para. [0049]-[0054]).  In regards to claim 16, Granchi discloses wherein receiving, via the user input controls (28, Fig. 2A), a spacer (6) size adjustment (adjustment by means of selecting the arrows beneath the heading tibia size see Fig. 2A-2B); in response to receiving the spacer (6) size adjustment, recalculating the medial and lateral total gaps (16), and a recommended spacer size; and in response to the recalculating (As can be seen in Fig. 2A-2C, utilizing arrows 28 the size of the tibial implant is changed to which a user then utilizes arrows shown in Fig. 3B beneath the virtual representation of the tibia which allows the user to shift the location of the component to the proper place which then modifies the gaps shown by bar graphs 16, and as can be seen in the right hand top corner of the display 2 the size of the implant system is shown.) (Fig. 2A-2C and 3A-3G; and Page 4 para. [0049]-[0054]).  in regards to claim 17 and 29, Granchi discloses wherein generating the graphical user interface (2) includes updating the interactive trapezoidal graphic responsive to adjustments in at least one of a position of an implant (4,6) (Granchi discloses that that the graphical user interface (GUI) 2 has a criteria list 8 which includes femoral notching and sizing, femoral rotation, femoral overhang, tibial overhang and sizing, tibial rotation, tibial slope, limb alignment and joint line, extension and flexion gaps, and mid-flexion gap and stability. GUI 2 can also have icons that allow the femoral component 4 to be shifted in place and thereby affect the gap graphs shown, this would change the trapezoid shown in Fig. 15 of Moctezuma de la Barrera since the area that the femoral and tibial cut lines which bound the trapezoid.) (Fig. 1A-1F; and Page 2 Para. [0036], [0038]-[0039], Page 3 para. [0042]-[0047]).  If the user interface demonstrating the interactive trapezoidal graphic of Moctezuma were to be modified to have the femoral or gap adjustments as shown in Granchi then the trapezoidal graphic would be capable of being updated based on these adjustments. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the graphical user interface shown in Fig. 14-15 of Moctezuma de la Barrera to have the trapezoidal graphic trapezoidal graphic responsive to adjustment based on a position of the femoral component in view Granchi in order to allow for the customization of the initial surgical plan to create a final surgical plan based on user selection of the displayed icons (Page 1 Para. [0007]).
In regards to claim 30, Montezuma de la Barrera discloses wherein generating the graphical user interface (display shown in fig. 14-15) includes generating user input controls for selection of at least one of an implant size and a spacer size (As can be seen in fig. 14-15,  implant sizes are shown in the screen shots in along with buttons 408 in screenshots 4040 and 406 to alter their respective sizes.) (Fig. 14-15; Page 4 Para. [0048]).



Claim 18 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moctezuma de la Barrera in view of Axelson et al (US Patent Pub. 20090043556A1).
Moctezuma de la Barrera discloses a surgical system comprising a display device and a computing device that access surgical data on soft tissue tensions around the surgical location to calculate the medial and lateral total gaps, recommends a component set, generates a graphical user interface that displays the total gaps and recommended components set on the display device.  In regards to claim 18, Moctezuma de la Barrera discloses an interactive trapezoidal graphic (The description of Fig. 14-15 is recited by Moctezuma de la Barrera as being demonstrating an interactive iterative display therefore, a person of skill would acknowledge that the rectangle shown in Fig. 14-15 that is bounded by the up and down arrows would be able to be manipulated by the up and down buttons 408 in display 402 in Fig. 14.) (Fig. 14-15; and Page 1 para. [0021]-[0022], and Page 6 Para. [0059]).  However, Moctezuma de la Barrera is silent as to the trapezoidal graphic including an angle indicator and a rectangular region indicating the spacer size.
Axelson discloses a method (method of and system for planning a surgery).  Specifically in regards to claim 18 and 24, Axelson discloses wherein the trapezoidal graphic (trapezoids shown in Fig. 22) includes a balance angle indicator (upper angled line in trapezoid shown in 294 of Fig. 22) across the graphical representation of the distal femur to visually depict the soft tissue data (As can be seen in Fig. 22, the calculated insert size is 9mm which will fit in the rectangular trapezoid however, it does not fit within the unbalanced knee 294. The balance angle indicator in Fig. 22 is the upper line of the trapezoid shown in Fig. 294 similar to applicant’s balance angle indicator 431A-E shown in Fig. 11A-11E as, merely a line in the upper bounds of the trapezoidal graphic.) (Fig. 22; and Page 8 Para. [0073]).  In regards to claim 25, Axelson discloses wherein the trapezoidal graphic (trapezoids shown in Fig. 22) includes a rectangular region (rectangular trapezoid shown in Fig. 22) representing a recommended spacer size of the recommended component set, the recommended spacer size is illustrated adjacent the graphical representation of the proximal tibia  (As can be seen in Fig. 22, the calculated insert size is 9mm which will fit in the rectangular trapezoid however, it does not fit within the unbalanced knee 294.  The balance angle indicator in Fig. 22 is the upper line of the trapezoid shown in Fig. 294 similar to applicant’s balance angle indicator 431A-E shown in Fig. 11A-11E as, merely a line in the upper bounds of the trapezoidal graphic.) (Fig. 22; and Page 8 Para. [0073]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the graphical user interface shown in Fig. 14-15 of Moctezuma de la Barrera to have the trapezoidal graphic include a balance angle indicator and a rectangular region indicating the spacer size in view of Axelson in order to allow the user to see if the calculated implant would fit in both a balanced and unbalanced knee (Page 8 Para. [0073]).


Claim 19-20 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moctezuma de la Barrera in view of Colombet et al (US Patent Pub. 20100234770A1).
Moctezuma de la Barrera discloses a surgical system comprising a display device and a computing device that access surgical data on soft tissue tensions around the surgical location to calculate the medial and lateral total gaps, recommends a component set, generates a graphical user interface that displays the total gaps and recommended components set on the display device.  In regards to claims 5-6, Moctezuma de la Barrera discloses that the system can plot the extent of laxity of the joint to help determine the selection of implant needed (Fig. 7; and Page 5 Para. [0054]). However, Moctezuma de la Barrera is silent as to the computing device having instructions to calculate medial and lateral laxity and demonstrate whether the laxities are loose or tight.
Colombet discloses a method (computer assisted orthopedic surgery system for ligament reconstruction).  Specifically in regards to claim 19 and 27, Colombet discloses calculating medial and lateral laxities (values shown in 19,21) based at least in part on the soft tissue data; and wherein generating the graphical user interface (17) includes a medial laxity indicator (19) providing an output representative of the medial laxity and a lateral laxity indicator (21) providing an output representative of the lateral laxity (In Fig. 9, the user interface tool 17 displays the medial stability measurement with indicator 19 and the lateral stability measurement with indicator 21.) (Fig. 2 and 9; and Page 4 Para. [0073], Page 5 Para. [0075], Page 7 Para. [0092]-[0093]).  In regards to claim 20 and 28, Colombet discloses wherein calculating the medial laxity and the lateral laxity (values shown in 19,21) includes a comparison against a set of laxity thresholds including a loose threshold and a tight threshold; and wherein the medial laxity indicator (19) and lateral laxity indicator (21) includes a loose indication if the loose threshold is transgressed and a tight indication if the tight threshold is transgressed (Colombet discloses that the indicators 19, 21 graphically illustrates a range of the data for the respective measurement (medial and lateral stability and axial rotation) taken for the captured reference points and each includes a locator 25 that highlights the measurement value for the current position of the tibia 4 relative to the femur 2. In the illustrated embodiment, the locator 25 is in the form of a ring that surrounds the respective indicator which is in the form of a column and shows the exact measurement value next to the column.  The relative position of the locator 25 axially along the column represents how the current measurement value compares to the other measurement values, and that he neutral position along the indicator can be indicated as a line or interface between two different colored column portions.  Therefore, depending where the ring 25 is located on the indicator would indicate if the laxities are loose or tight) (Fig. 9 and Page 7 Para. [0092]-[0093]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the computing device associated with the display (114) of Moctezuma de la Barrera to having instructions to calculate medial and lateral laxity and demonstrate whether the laxities are loose or tight in view of Colombet in order to provide the physician with a tool that is used to determine not only how to optimize the placement of the ACL but also whether additional surgical procedures may be needed, such as extra articular stabilization or medial or lateral ligament reconstruction (Page 8 Para. [0101]).


Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775